DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 06/14/2022.  The arguments set forth are addressed herein below.  Claims 1-7, 9-13, and 15 remain pending, no Claims have been newly added, and Claim 8 has been currently canceled.  Currently, Claims 1, 13, and 15 have been amended.  No new matter appears to have been entered.
Reasons for Allowance
Claims 1-7, 9-13, and 15 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“a detector to detect a deviation of a current orientation of the HMD from a base orientation of the HMD, where the base orientation is a predetermined orientation referenced to a real-world reference;
a processor executing computer code to implement a generator to generate content for presentation to the wearer of the HMD to prompt the wearer of the HMD to turn his head so as to change the orientation of the HMD towards the base orientation; and 
one or more vibration devices disposed in the HMD, 
wherein the generator is configured to generate the content to include a signal to control the one or more vibration devices to vibrate in such a way as to prompt the wearer of the HMD to turn his head so as to change the orientation of the HMD towards the base orientation” (substantially encompassed by independent claims 1, 13, and 15).
Claims 1-7, 9-13, and 15 are allowed for the reasons stated above.  Additionally, claims 1-7, 9-13, and 15 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 06/14/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715